            Case 1:20-cv-03783-CRC Document 1 Filed 12/22/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 20-cv-3783
                                         )
 U.S. DEPARTMENT OF JUSTICE,             )
 950 Pennsylvania Avenue NW              )
 Washington, DC 20530                    )
                                         )
                             Defendant. )
                                         )

                                          COMPLAINT

       1.       Plaintiff American Oversight brings this action against the U.S. Department of

Justice under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.       Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                 1
            Case 1:20-cv-03783-CRC Document 1 Filed 12/22/20 Page 2 of 10




continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                            PARTIES

       5.       Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.       Defendant U.S. Department of Justice (DOJ) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). The Office of Information Policy (OIP)

is a component of DOJ and processes FOIA requests on behalf of itself and several other DOJ

components including the Offices of the Attorney General (OAG), Deputy Attorney General

(ODAG), Associate Attorney General (OASG), Legislative Affairs (OLA), and Legal Policy

(OLP). The Executive Office for United States Attorneys (EOUSA) is a component of DOJ and

accepts and processes FOIA requests on behalf of U.S. Attorneys’ offices. DOJ has possession,

custody, and control of the records that American Oversight seeks.




                                                 2
            Case 1:20-cv-03783-CRC Document 1 Filed 12/22/20 Page 3 of 10




                                    STATEMENT OF FACTS

                             Brady Order and Written Approval FOIA

       7.       On February 14, 2020, American Oversight submitted a FOIA request to both OIP

and EOUSA seeking the following:

             1) The written approval of the Attorney General or Deputy Attorney
                General authorizing U.S. Attorney for the Western District of
                Pennsylvania Scott Brady, or anyone in his office, to create and/or
                administer a process for receiving purported investigatory
                information from Rudy Giuliani concerning matters that relate to
                former Vice President Biden, a declared presidential candidate.[FN]

             2) A copy of the Attorney General’s order (and any attachments to that
                order) directing U.S. Attorney for the Western District of
                Pennsylvania Scott Brady, or anyone in his office, to conduct an
                evaluation, review, probe, assessment, “intake process,” preliminary
                investigation, or other investigation of any information received
                from Rudy Giuliani, including information that may concern former
                Vice President Biden, or for any other matters outside his ordinary
                jurisdiction as U.S. Attorney for the Western District of
                Pennsylvania.

                American Oversight expects this request for two readily-
                identifiable, specific documents will be assigned to the Simple
                Processing track given the relative ease of conducting a search for
                these records. As described below, this record concerns a matter of
                significant public concern, American Oversight expects that DOJ
                will, consequently, respond expeditiously.

                Please provide all responsive records from November 1, 2019,
                through the date the search is conducted.


       8.       OIP acknowledged this FOIA request on March 13, 2020, assigning the request

tracking number FOIA-2020-00226 and administratively aggregating the request with the Brady

Directives, Guidance, & Communications FOIA below.

       9.       EOUSA assigned this request tracking number EOUSA-2020-001605.




                                                 3
         Case 1:20-cv-03783-CRC Document 1 Filed 12/22/20 Page 4 of 10




       10.      On February 20, 2020, EOUSA represented to American Oversight by phone that

it would plan to refer any responsive records to OIP, and consequently American Oversight

agreed to withdraw the request from EOUSA’s processing for administrative efficiency.

       11.      American Oversight has not received any further communications from DOJ

regarding this request.

                      Giuliani Directives, Guidance, & Communications FOIA

       12.      Also on February 14, 2020, American Oversight submitted a FOIA request to

DOJ seeking the following:

             1) All directives or guidance provided to U.S. Attorney for the Western
                District of Pennsylvania Scott Brady, or anyone in his office,
                regarding an evaluation, review, probe, assessment, “intake
                process,” preliminary investigation, or other investigation of any
                information received from Rudy Giuliani, including information
                that may concern former Vice President Biden, or for any other
                matters outside his ordinary jurisdiction as U.S. Attorney for the
                Western District of Pennsylvania.

                To be clear, talking points, notes, or other records used in
                preparation for or during oral communications in which U.S.
                Attorney Brady or anyone in his office was provided direction or
                guidance are responsive to this request.

             2) All records reflecting communications (including emails, email
                attachments, text messages, messages on messaging platforms (such
                as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
                telephone call logs, calendar invitations, calendar entries, meeting
                notices, meeting agendas, informational material, talking points, any
                handwritten or electronic notes taken during any oral
                communications, summaries of any oral communications, or other
                materials) between (1) the Office of the Attorney General or the
                Office of the Deputy Attorney General and (2) U.S. Attorney for the
                Western District of Pennsylvania Scott Brady, or anyone in his
                office, regarding an evaluation, review, probe, assessment,
                preliminary investigation, or other investigation of any information
                received from Rudy Giuliani, including information that may
                concern former Vice President Biden, or for any other matters
                outside his ordinary jurisdiction as U.S. Attorney for the District of
                Western Pennsylvania.



                                                  4
         Case 1:20-cv-03783-CRC Document 1 Filed 12/22/20 Page 5 of 10




             3) All records reflecting communications (including emails, email
                attachments, text messages, messages on messaging platforms (such
                as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
                telephone call logs, calendar invitations, calendar entries, meeting
                notices, meeting agendas, informational material, talking points, any
                handwritten or electronic notes taken during any oral
                communications, summaries of any oral communications, or other
                materials) within the Office of the Attorney General or the Office of
                the Deputy Attorney General regarding any evaluation, review,
                probe, assessment, “intake process,” preliminary investigation, or
                other investigation of any information received from Rudy Giuliani,
                including information which may concern former Vice President
                Biden.

                To be clear, records reflecting communications with individuals
                outside DOJ, such as Mr. Giuliani, as well as records reflecting
                internal communications between DOJ personnel are both
                responsive to this item of the request.

                For all parts of this request, provide all responsive records from
                November 1, 2019, through the date the search is conducted.

       13.      EOUSA acknowledged this request on February 20, 2020 and assigned the

request tracking number EOUSA-2020-001606.

       14.      OIP acknowledged this request on March 13, 2020, assigning the request tracking

number DOJ-2020-00226 and aggregating the request with the Brady Order and Written

Approval FOIA citing administrative efficiency.

       15.      American Oversight has not received any further communications from DOJ

regarding this request.

                               Brady-Giuliani Communications FOIA

       16.      Also on February 14, 2020, American Oversight submitted a FOIA request to

EOUSA seeking the following:

                All records reflecting communications (including emails, email
                attachments, text messages, messages on messaging platforms (such
                as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),



                                                  5
         Case 1:20-cv-03783-CRC Document 1 Filed 12/22/20 Page 6 of 10




               telephone call logs, calendar invitations, calendar entries, meeting
               notices, meeting agendas, informational material, talking points, any
               handwritten or electronic notes taken during any oral
               communications, summaries of any oral communications, or other
               materials) between (1) U.S. Attorney for the Western District of
               Pennsylvania Scott Brady or anyone else supervised by Mr. Brady
               in the course of any evaluation, review, probe, assessment, “intake
               process,” preliminary investigation, or other investigation of any
               information received from Rudy Giuliani and (2) Rudy Giuliani, or
               any of Mr. Giuliani’s personal assistants or others communicating
               on his behalf, including but not limited to Jo Ann Zafonte,
               Christianne Allen, or Beau Wagner.

               To be clear, any report or any other records (including any
               supplementary documents, videos, or other materials) sent or
               provided by Mr. Rudy Giuliani to Mr. Brady, containing any
               findings from Mr. Giuliani’s December 2019 trip to Ukraine,
               Hungary, and Austria or any other efforts by Mr. Giuliani to provide
               DOJ with materials of purported investigative value, are considered
               responsive to this request.

               Please provide all responsive records from November 1, 2019,
               through the date the search is conducted.

       17.     EOUSA acknowledged this request on February 20, 2020 and assigned the

request tracking number EOUSA-2020-001607.

       18.     American Oversight has not received any further communications from DOJ

regarding this request.

                           Brady-White House Communications FOIA

       19.     On March 20, 2020, American Oversight submitted a FOIA request to EOUSA

seeking the following:

               All records reflecting communications (including emails, email
               attachments, text messages, messages on messaging platforms (such
               as Slack, GChat or Google Hangouts, Lync, Skype, or WhatsApp),
               telephone call logs, calendar invitations, calendar entries, meeting
               notices, meeting agendas, informational material, talking points, any
               handwritten or electronic notes taken during any oral
               communications, summaries of any oral communications, or other
               materials) between (1) U.S. Attorney for the Western District of



                                                6
         Case 1:20-cv-03783-CRC Document 1 Filed 12/22/20 Page 7 of 10




               Pennsylvania Scott Brady or anyone else supervised by Mr. Brady
               in the course of any evaluation, review, probe, assessment, “intake
               process,” preliminary investigation, or other investigation of any
               information received from Rudy Giuliani and (2) anyone at the
               White House Office (including email communications with email
               addresses ending @who.eop.gov and phone logs reflecting calls
               with numbers beginning (202) 456-xxxx).

               Please provide all responsive records from November 1, 2019,
               through the date the search is conducted.

       20.     EOUSA acknowledged this request on March 24, 2020 and assigned the request

tracking number EOUSA-2020-002020/USAO-PAW.

       21.     American Oversight has not received any further communications from DOJ

regarding this request.

                             Exhaustion of Administrative Remedies

       22.     As of the date of this complaint, DOJ has failed to (a) notify American Oversight

of any determination regarding its FOIA requests, including the scope of any responsive records

DOJ intends to produce or withhold and the reasons for any withholdings; or (b) produce the

requested records or demonstrate that the requested records are lawfully exempt from

production.

       23.     Through DOJ’s failure to respond to American Oversight’s FOIA requests within

the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       24.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.




                                                 7
         Case 1:20-cv-03783-CRC Document 1 Filed 12/22/20 Page 8 of 10




       25.     American Oversight properly requested records within the possession, custody,

and control of DOJ.

       26.     DOJ is an agency subject to FOIA, and it must therefore make reasonable efforts

to search for requested records.

       27.     DOJ has failed to promptly review agency records for the purpose of locating

those records that are responsive to American Oversight’s FOIA requests.

       28.     DOJ’s failure to conduct an adequate search for responsive records violates FOIA

and DOJ regulations.

       29.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

       30.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       31.     American Oversight properly requested records within the possession, custody,

and control of DOJ.

       32.     DOJ is an agency subject to FOIA, and it must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       33.     DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.




                                                 8
         Case 1:20-cv-03783-CRC Document 1 Filed 12/22/20 Page 9 of 10




       34.      DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       35.      DOJ’s failure to provide all non-exempt responsive records violates FOIA and

DOJ regulations.

       36.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                      REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA requests;

       (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

             date as the Court deems appropriate, any and all non-exempt records responsive to

             American Oversight’s FOIA requests and indexes justifying the withholding of any

             responsive records withheld under claim of exemption;

       (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

             responsive to American Oversight’s FOIA requests;

       (4) Award American Oversight the costs of this proceeding, including reasonable

             attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

             to 5 U.S.C. § 552(a)(4)(E); and

       (5) Grant American Oversight such other relief as the Court deems just and proper.




                                                   9
       Case 1:20-cv-03783-CRC Document 1 Filed 12/22/20 Page 10 of 10




Dated: December 22, 2020              Respectfully submitted,

                                          /s/ Daniel A. McGrath
                                          Daniel A. McGrath
                                          D.C. Bar No. 1531723

                                          AMERICAN OVERSIGHT
                                          1030 15th Street NW, B255
                                          Washington, DC 20005
                                          (202) 897-4213
                                          daniel.mcgrath@americanoversight.org

                                          Counsel for Plaintiff




                                     10
